Citation Nr: 0407362	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  02-12 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
due to herbicide exposure.

2.  Whether there new and material evidence to reopen a claim 
for service connection for post-traumatic stress disorder 
(PTSD) and for a skin condition claimed as due to herbicide 
exposure.

3.  Entitlement to an increased (compensable) rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971; his service included a one-year tour in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.

FINDINGS OF FACT

1.  The veteran does not currently have diabetes mellitus.

2.  Service connection for PTSD and a skin condition due to 
herbicide exposure was denied by an unappealed rating 
decision of the RO in October 1995.  Evidence submitted since 
then is cumulative or redundant, or is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The medical evidence tends to show that the veteran 
experiences no more than mild to moderate hemorrhoids.  
Further, the medical evidence shows that he has not 
experienced any current large or thrombosed hemorrhoids that 
are irreducible, with excessive redundant tissues, evidencing 
frequent recurrence, nor are they manifest by persistent 
bleeding with secondary anemia or fissures.

4.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.


CONCLUSIONS OF LAW

1.  Claimed diabetes mellitus was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2003).

2.  The veteran has not submitted new and material evidence 
since the final October 1995 RO rating decision, and thus his 
claims for service connection for PTSD and a skin condition 
due to herbicide exposure are not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).

3.  The criteria for a compensable rating for hemorrhoids are 
not met.  8 U.S.C.A. 5107 (West 2002); 38 C.F.R. 4.114, 
Diagnostic Code 7336 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service medical records contain no findings 
suggestive of any skin disorder, or diabetes mellitus.  He 
was seen for hemorrhoids in March 1971.  His October 1971 
service separation examination notes normal skin, psychiatric 
findings, and no indication of diabetes mellitus was noted.

A July 1978 VA medical examination noted normal skin, 
digestive system, and nervous system.

In August 1978 the RO granted service connection for 
hemorrhoids, rated zero percent disabling.  The condition has 
been continuously rated zero percent since that time.

VA medical records in 1995 including a VA Medical Center 
(VAMC) admission summary noted that he fractured his left 
ankle in February 1995.  There were no findings relative to 
any psychiatric pathology, a skin condition, or diabetes 
mellitus.

On an October 1995 VA skin examination, the veteran reported 
that he had an occasional skin eruption.  The condition was 
not active at the time of examination, and the examiner said 
an exact diagnosis was not clear.

On an October 1995 VA examination for PTSD, the mental status 
examination was unremarkable, and the veteran gave, according 
to the examiner, "no history of symptoms of sufficient 
severity to satisfy psychiatric diagnostic criteria."

In November 1995 the RO denied service connection for PTSD 
and a skin rash, claimed as due to herbicide exposure.  The 
veteran did not appeal the RO's decision.

In March 2001 the veteran applied to reopen his claim for 
service connection for PTSD and a skin condition due to 
herbicide exposure.  He indicated he had possible diabetes 
mellitus since service.

On a September 2001 VA rectal examination, the veteran 
reported that he had occasional fare-ups of his hemorrhoids 
and occasional bleeding on tissue paper.  Examination showed 
that there were several internal hemorrhoids that were 
tender, but there was no evidence of bleeding.  The 
impression was internal hemorrhoids.

The veteran was admitted to a VA substance abuse treatment 
program from November 2003 to December 2003.  Physical and 
psychiatric findings were reported, and he underwent 
psychological and laboratory testing.  The diagnoses were 
alcohol dependence and cocaine abuse.  There were no findings 
relative to PTSD, a skin disability, or diabetes mellitus.

VA outpatient treatment records note the veteran was seen at 
the mental health clinic in March 2003 when he reported that 
he had flashbacks of Vietnam.  Following examination, the 
diagnoses were dissociative disorder with marked psychotic 
features, substance abuse, and mild to moderate cognitive 
disorder.

II.  Analysis

In VCAA letters dated in April 2001, August 2001, and March 
2003, the RO notified the veteran of the information and 
evidence necessary to substantiate the claims, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  The veteran was informed of the above prior to the 
unfavorable determinations with regard to his various claims.  
In addition, the RO asked the veteran to submit any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002): Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  

Service connection for diabetes mellitus due to herbicide 
exposure

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange).  In the case of such a 
veteran, service connection will be presumed for certain 
specified diseases, including diabetes mellitus and certain 
skin conditions, when such conditions are manifest anytime 
after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

With regard to the veteran's claim that he may have diabetes 
mellitus, he has recently been hospitalized with a complete 
physical examination with laboratory findings, and the Board 
has reviewed the entire medical record without finding any 
medical findings suggestive of diabetes mellitus.  

One requirement for service connection, whether claimed on a 
direct basis, or as due to Agent Orange exposure, is the 
presence of a current disability.  Degmetich v. Brown, 104 
F.23d 1328 (1997).  Competent medical evidence is required to 
show a claimed disorder, and as a layman the veteran is not 
competent to give a medical opinion on diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran has recently been admitted to a VAMC for 
conditions not here in issue, and even though he had a 
physical examination and laboratory testing, there was no 
evidence to suggest diabetes mellitus.  As the medical 
evidence indicates that the veteran does not currently have 
diabetes mellitus, service connection for the claimed 
condition may not be granted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for diabetes mellitus due to Agent 
Orange exposure must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and material evidence to reopen claims of service 
connection for PTSD and a skin condition due to herbicide 
exposure

Claims for service connection for a PTSD and a skin condition 
were denied by the RO in November 1995.  The veteran did not 
appeal that decision and it is thus considered final, with 
the exception that the claims may be reopened if new and 
material evidence has been submitted since then.  Once a 
claim is reopened, it then is to be reviewed on a de novo 
basis, considering all the evidence.  38 U.S.C.A. §§ 5108, 
7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

During the time applicable to the present case, "new and 
material evidence" means evidence not previously submitted 
to VA decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The Board 
notes that a change to the regulation has redefined "new and 
material evidence;" however, this latest definition is not 
applicable to the present case as it applies only to 
applications to reopen filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (38 C.F.R. § 
3.156(a) (2002).]

At the time of the RO's November 1995 rating decision, the 
evidence of record included the veteran's service medical 
records and VA examinations.  Service medical records showed 
no treatment for a skin condition or PTSD.  Moreover, the 
post-service VA examination in October 1995 was negative for 
the claimed conditions.  The RO denied the claims on the 
basis that the claimed disorders were not currently shown.

Subsequent to the RO's November 1995 decision, the veteran 
has submitted recent statements asserting that he has a 
current skin condition and PTSD and that they are due to 
service.  There also are current VA treatment records and a 
report of a VAMC admission that fail to indicate the current 
presence of either PTSD or chronic skin condition.  Again, 
without current evidence of the claimed disorders the 
ultimate goal of service connection is impossible.  
Degmetich, supra.  In brief, the additional evidence fails to 
indicate the current existence of the claimed conditions and 
is not material evidence since it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  In a claim to reopen, such as 
this, new and material evidence must be submitted before VA's 
duty to assist (by providing an examination) arises.  
38 C.F.R. § 3.159(c)(4)(C)(iii).  As a result, the Board 
concludes that new and material evidence has not been 
submitted to reopen the claim for service connection for PTSD 
or a skin condition due to Agent Orange, and the November 
1995 RO rating decision remains final.

Increased rating for hemorrhoids

Under Diagnostic Code 7336, mild or moderate hemorrhoids are 
assigned a non-compensable evaluation.  Large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences, are assigned a 10 percent 
evaluation.  A 20 percent evaluation is assigned with 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. 4.114.

The current medical records, including the September 2001 VA 
examination show that the veteran has no external 
hemorrhoids, and he only has small internal hemorrhoids which 
are not shown to be thrombosed and do not involve 
complications.  The veteran has claimed that he has 
occasional bleeding from his hemorrhoids, but there is no 
recent medical evidence to corroborate this, and as a layman 
the veteran has no competence to offer a medical opinion on 
the matter.  Espiritu supra.

The evidence as a whole indicates that the veteran's 
hemorrhoids are no more than mild or moderate, and the 
condition is properly rated noncompensable (0 percent) under 
Code 7336.  As the preponderance of the evidence is against 
the claim for a higher rating for hemorrhoids, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

ORDER

Service connection for diabetes mellitus due to herbicide 
exposure is denied

The application to reopen a claim for service connection for 
post-traumatic stress disorder (PTSD) and for a skin 
condition claimed as due to herbicide exposure is denied.

Entitlement to a compensable rating for hemorrhoids is 
denied.


	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



